EXAMINER'S AMENDMENT

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).

Misnumbered claim 4 been renumbered 3.
Misnumbered claim 5 been renumbered 4.
Misnumbered claim 6 been renumbered 5.
Misnumbered claim 7 been renumbered 6.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

At the end of claim 3 (originally misnumbered claim 4), “;” has been replaced with --.—

In the first line of claim 4 (originally misnumbered claim 5), “claim 4” has been replaced with –claim 3—

In the first line of claim 6 (originally misnumbered claim 7), “claim 6” has been replaced with –claim 5--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or render obvious the instantly claimed invention. The claims have been found allowable for substantially similar reasons as parent application 15682954. Applicant has included additional subject matter in claim 1 pertaining to the clip. The closest prior art is considered to be Berhanu (US 2010/0144501), which teaches:  A pull up accessory for releasable attachment to a pull up bar comprising (FIG 11): a bar engaging portion (36); a hand engaging portion (6); supports connecting the hand engaging portion to the bar engaging portion (straps 22), at least one of said supports including a releasable clip (releasable/adjustable clip/buckle 24), and twisting preventing means configured to maintain the bar engaging portion in a position substantially transverse to the pull up bar (hooks 40, see FIG 11). Berhanu does not teach the remaining limitations and there is no motivation to include the missing features absent improper hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784